NOTE: This order is nonprecedential
United States Court of AppeaIs
for the FederaI Circuit
IN RE NATIONAL OILWELL VARCO, L.P.,
Petition,er. 4
Misce11aneous Docket No. 994
On Petition for Writ of Mandamus to the"'United
States District Court for the Southern District of Texas in
case no. 06-CV-1'7O, Judge Lynn N. Hughes.
ON PETITION
ORDER
Nati0na1 Oilwe11 Varco, L.P. submits a petition for a
writ of mandamus to direct the United States District
Court for the Southern District of Texas to vacate its
orders denying Nati0nal OilWel1’s requests for discovery
Upon consideration thereof,
IT IS ORDERED THATC
Hydri1 Co., L.P. is directed to respond no later than
Ju1y 26, 2011.

IN RE NATIONAL OILWELL VARCO
,gg 12 2011
Date
cc: Robert M. BoWick, Esq.
R. Pau1Yetter, Esq.
2
FOR THE COURT
/s/ J an Horba1_\[
Jan Horba1y
C1erk
Clerk, United States District Court for the Southern
District of TeXas
s24
¢,s.¢@u1FB'e§PPE11sFoR
THE FEDERAL CIRCUlT
1uL` 12 2011
.|ANHDRBAL¥
0|.EH£